Citation Nr: 0804723	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1968.  The veteran has recognized service in Vietnam and 
his decorations include the Combat Infantryman's Badge.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran testified during a video hearing 
before the undersigned Veterans Law Judge in March 2005, and 
a transcript of that hearing is contained in the claims 
folder. 

In May 2005, the Board denied the veteran's claim for service 
connection for a low back disability.  The veteran filed an 
appeal of that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2006, the parties 
to the appeal filed a Joint Motion for Remand (Motion).  In a 
March 2007 Order, the Court granted the Motion and remanded 
the matter to the Board.  A copy of the Motion and Order are 
associated with the claims file.  

The case was then remanded by the Board for additional 
development in July 2007.  Substantial compliance having been 
completed the case has been returned to the Board.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  A Low back disorder, including arthritis, was not present 
in service or for many years afterward, and is not 
etiologically related to service.



CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a supplemental statement of the case, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in December 2004 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in November 2007 after the notice was 
provided.  In a telephone conversation with VA the month 
after the December 2004 notification letter was issued, the 
veteran indicated that he had no additional medical evidence 
to submit at that time.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The December 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, "buddy 
statements," service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
available pertinent evidence has not been received.  The 
veteran has identified private medical records that may be 
relevant to his claim; however, at his personal hearing he 
testified that the physician had since died and his records 
had been destroyed, and hence records of those treatments 
were unavailable.  A VA examination was provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a low back disability as a 
result of a fall he had while training on active duty in the 
United States Army at Fort Hood, Texas, after he returned 
from Vietnam.  The veteran does not assert that his injury 
occurred during combat.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection for a "chronic disease," such as 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Initially the Board notes that the veteran is a combat 
veteran and entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  However, as the veteran does not 
assert that he has a low back disorder as a result of events 
that occurred while engaged in combat this section can not 
help the veteran in substantiating his claim. 

The veteran has submitted competent evidence of a current 
disability.  For example, at the veteran's November 2007 VA 
examination he was diagnosed with degenerative disc disease 
of the lumbar spine and lumbar strain.  A VA test result 
letter from March 2007 states that an MRI (magnetic resonance 
imaging) showed mild arthritis in the veteran's back.  As 
current low back disorder is shown the only remaining 
question is whether or not the veteran's low back disorder is 
related to his active military service.  

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has a low back disorder as a result of his active 
military service.  At his March 2005 hearing, the veteran 
testified that he slipped and fell while crossing a stream 
during service while stationed at Fort Hood, Texas, injuring 
both his low back and right leg.  Review of the service 
medical records reveals treatment of the leg, but no findings 
referable to the back.  On separation examination, no 
pertinent complaints or findings were recorded and the spine 
was normal on evaluation.  According to a report of medical 
history completed by the veteran in July 1968 in connection 
with his separation from service he had not had any recurrent 
back pain.

The veteran further testified that he first sought treatment 
for his low back approximately six months after separation 
from service, from a private physician.  He related that his 
back pain was excruciating when he sought that first 
treatment, with pain then also present in his hip and legs.  
He reported that the physician did not take x-rays, but did 
treat the condition with medications for pain and 
inflammation.  He testified that the physician had since died 
and his records had been destroyed, and hence records of 
those treatments were unavailable.  

As for the veteran's testimony about what the physician said 
to him, hearsay medical evidence, as transmitted by a lay 
person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

VA treatment records from January and February 2001 show that 
the veteran was hospitalized after complaints of hip and back 
pain - the veteran reported a 1 year history of low back 
pain.  Hip pain had recently gotten significantly worse.  A 
CT (computed tomography) scan at that time showed scattered 
degenerative changes with spinal canal stenosis at the L4-5 
level.  The February 2001 discharge diagnosis was lumbar disc 
disease.  Medical records after January 2001 show continual 
treatment for low back pain.  There is no competent medical 
evidence of record showing any treatment for low back 
pathology prior to January 2001.  Clinical history provided 
at this time is highly probative in view of an attempt to 
relieve significant pain.

The first diagnosis of record of any low back disorder is in 
2001, over 30 years after the veteran's separation from the 
service.  While the veteran reports having back pain since 
service there is no record of any medical treatment for any 
low back problems; this is strong evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  Moreover, this more recent 
history is rebutted by the clinical history in seeking 
treatment for pain in 2001, where there was reported back 
pain for 1 year.

In September 2002, the veteran submitted a lay statement from 
a friend of 35 years; who stated that the he had seen the 
veteran at a Christmas gathering in December 1968 
(approximately five months after his discharge), and then 
observed the veteran to be suffering from back pain.  That 
friend stated that at that time, the veteran had told him 
that he fell and damaged his back during training at Ft. 
Hood.  That friend also reported observing difficulties the 
veteran had with back pain over the years since that time.  
The veteran also submitted a letter from a reverend who 
stated that he has known the veteran since grade school and 
that the veteran started complaining about back pain after he 
enlisted in the Armed Forces.  

In September 2002, the veteran submitted numerous other 
statements from friends and family relaying the pain and 
problems he has had over the years associated with his back.  
As these reported observations are made a number of years 
after the veteran's active service they are of limited 
probative value as to whether or not the veteran's current 
low back disability is a result of his service.  The Board 
also notes that as lay persons, the writers of these letters 
are not competent to diagnose a medical disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this regard, the veteran himself 
has stated that his back pain began while he was in service.  
The veteran could render an opinion as to having pain, or any 
other common symptom of a low back disorder, while he was in 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See id.  

The veteran has submitted an August 2002 statement from a 
private physician who relays that starting in March 2002 he 
has treated the veteran for low back problems.  The letter 
reflects that the physician believes the veteran's back 
condition is consistent with his reported history of an 
injury during service.  Specifically, the physician states 
that the veteran reports that he injured his low back when 
crossing a log while in service and has had back pain on and 
off since that time.  The physician states that he sees no 
reason to doubt the history provided by the veteran.  

The veteran was afforded a VA examination in November 2007.  
The diagnoses given at that time were degenerative disc 
disease of the lumbar spine and lumbar strain.  The examiner 
noted a review of the veteran's claims file and medical 
records and opined that the veteran's present degenerative 
disc disease of the lumbar spine and lumbar strain are not 
the consequence of his time in the Army.  He explained that 
there is no evidence of trauma nor having been seen for same 
during enlistment.

The Board has two conflicting medical opinions before it.  On 
one hand, a private physician states that the veteran's 
current low back disorder is consistent with the veteran's 
reported history of an in service fall.  This opinion is 
strengthened by the "buddy statements" submitted on behalf 
of the veteran stating that he started complaining of back 
pain around the time of his service.  On the other hand, a VA 
physician has opined that the veteran's reported fall and 
current low back disorder are not related since there is no 
evidence of trauma or treatment for a low back injury or 
disorder during the veteran's active service.  This opinion 
is strengthened by the VA medical records surrounding his 
January and February 2001 hospitalization where he reported a 
1 year history of low back pain.  The VA examiner's opinion 
is further strengthened by the lack of evidence of medical 
treatment for any low back disorder for over 30 years after 
the veteran's separation from service.  Most importantly, at 
the time of the veteran's separation from service he was 
noted to have a normal clinical evaluation of his spine and 
he himself reported no history of recurrent back pain.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden, 
125 F.3d at 1481.  The Board may appropriately favor the 
opinion of one competent medical authority over another, 
provided that it offers an adequate basis for doing so.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  A physician's access 
to the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

The Board is according the August 2002 letter from the 
veteran's private physician little probative value as it is 
based on a history given by the veteran.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the Court has held that VA can not reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board finds 
the history given by the veteran to be inaccurate.  In 
statements made contemporaneous to his service the veteran 
denied recurrent back pain and there simply is no competent 
medical evidence of record supporting the veteran's reports 
of low back pain during and after service (until 2001).  On 
the other hand, the Board is giving the VA examiner's opinion 
high probative value as it was made after a review of the 
relevant evidence, including the veteran's claims file and 
the August 2002 letter, and is otherwise supported by the 
other objective evidence of record.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service low back disorder, continuity 
of symptomatology associated with a low back disorder, 
arthritis of the low back to a compensable degree within one 
year of separation from service, and a nexus between the 
post-service diagnoses of low back disorders and service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


